DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/20/2022 to claims 1, 5, 7, 9, 11, 13-15, 17, 19 and 45-50 have been entered. Claims 4, 6, 8, 12, and 20 have been canceled. Claims 52-54 have been added Claims 1-3, 5, 7, 9-11, 13-19, and 21-54 remain pending, of which claims 1-3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 are being considered on their merits. Claims 16, 18, 24-44, 46-49, and 51 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. The instant amendments have overcome the 101, 112(b), 102, and 103 rejections of record which are hereby withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are new matter rejections. See M.P.E.P. § 2163(I)(B) and 2163 (II)(3)(ii) for genus claims. Particularly, The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).
	In this case, claim 1 has been amended to recite “A genetically-engineered terminal deoxynucieotidyl transferase (TdT}, wherein the TdT is substituted with a non naturally occurring amino acid modified with an orthogonal bifunctional azobenzene derivative comprising two functional domains, wherein the first functional domain comprises a peptide, and the second functional domain comprises a click reactive group whereby the bifunctional azobenzene derivative is chemically cross-linked to the non-naturally occurring amino acid, resulting in a TdT capable of a reversible conformational change for controlled addition of nucleotides to the 3° end of a single-stranded polynucleotide” (emphasis added). Claims 2, 3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 and so must incorporate the subject matter of claim 1 and do not otherwise narrow the generic peptides of claim 1.However, there original disclosure does not set forth any species of peptide capable of meeting the functional limitations of claim 1 wherein the engineered TdT enzyme is capable of capable of a reversible conformational change for controlled addition of nucleotides to the 3° end of a single-stranded polynucleotide, which is broadly understood as the preservation of at least partial and inherent catalytic activity of TdT. 
As no particular species of peptide are disclosed, the peptides are entirely generic and capture any possible structure (i.e. any combination of amino acids not bounded by any particular peptide length, any possible secondary and tertiary structures, etc.), the prior art appears to be silent regarding the combination of peptides conjugated to orthogonal bifunctional compounds wherein said compounds comprise click-reactive group and a photoswitchable moiety and are further conjugated to a representative number of species of non-TdT enzymes wherein there is at partial preservation of catalytic activity, and the prior art appears to be silent with respect to any bifunctional peptide conjugation to TdT that would otherwise at least partially preserve TdT catalytic activity, absent any showing to the contrary this art must be held as unpredictable and in unpredictable arts adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus or in this case, no specific species. See 2163 (II)(3)(ii). 
For the reasons given above, claims 1-3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 lack adequate written description.

Claims 1-3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “derivative” in claim 1 is a relative term which renders the claim indefinite. The term “derivative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.
In so much that claims 2, 3, 5, 7, 9-11, 13-15, 17, 19, 20, 45, 50, and 52-54 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claims 19 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In this case, claims 19 and 45 as instantly amended recite limitations already present in claim 1 from which they depend and so fail to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653